DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding device, positioning device, evaluation unit, in claims 5-7, 8, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, the claims are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections (see MPEP 2172.01). The omitted structural cooperative 
Regarding claim 2, the phrase “each of the upper and lower insulator elements contact surfaces defines contact surface […] and is configured to directly contact with a respective one of the spring contact arms via a respective contact surface” is confusing and indefinite. The claim has not defined the contact surfaces of the upper and lower insulator elements with respect to the upper and lower planar surfaces, the contact region, or any other surfaces. So, it is unclear whether “a respective contact surface” refers on one of the surfaces of the spring contact arms or of the insulator elements. Further clarification is respectfully requested. 
Regarding claim 11, it is unclear what does the phrase “with a play” refers to. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 5-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schiefelbein et al. (U.S. Pat. No. 10,938,165) (hereafter Schiefelbein).
Regarding claim 1, Schiefelbein teaches a contact force measuring device for measuring a contact force of a spring contact that includes 
a contact pin elongating in a first direction and defining a height measuring in a second direction that is perpendicular to the first direction (i.e., pin contact 12) (see Fig. 1), 
a pair of spring contact arms spaced apart in the second direction to define a contact channel between the pair of spring contact arms (i.e., socket contact 11 comprising two tongues 20b) (see Fig. 1), 
wherein when the contact pin is inserted into the contact channel the spring contact arms apply a contact force in the second direction onto the contact pin (i.e., socket contact 11 comprising two tongues 20b, which are bent apart by the pin contact 12 upon closing of the plug-in connection) (see Column 6, lines 8-54), 
the contact force measuring device comprising: 
a measuring probe elongating in the first direction (i.e., piezoelectric sensor 15a) (see Fig. 1), 
the measuring probe including a measuring element (i.e., piezoelectric crystal 24 and electrode plates 25) (see Fig. 1) elongating in the first direction and defining an upper planar surface disposed opposite a lower planar surface (i.e., surfaces of the electrode plates 25) (see Fig. 1), 
wherein the upper planar surface is spaced apart from the lower planar surface in the second direction (see Fig. 1), 
the measuring probe including an upper insulator element contacting the upper planar surface (i.e., one of the electrical insulation layers 26 and the tongues 20a) (see Fig. 1), 

the measuring probe defining a contact region having a height measured in the second direction identical to the height of the contact pin (i.e., thickness of the piezoelectric sensor assembly and the narrowest opening of the socket contact 11) (see Fig. 1).
Regarding claim 5, Schiefelbein teaches a holding device secured mechanically to a first end of the measuring probe (i.e., enclosure 13a) (see Fig. 1); wherein the holding device is configured to hold the measuring probe in a predefined measuring state along three axes (x, y, z) with a spatial resolution specific for the spring contact (see Fig. 1).
Regarding claim 6, Schiefelbein teaches a supporting device configured for mechanically securing the spring contact arms; and wherein the supporting device includes a floating bearing that is configured to support one of the spring contact arms along a horizontal axis (x) and a diagonal axis (y) (i.e., enclosure 13b) (see Fig. 1).
Regarding claim 7, Schiefelbein teaches a positioning device that is configured to position the spring contact arms in a predefined measuring position positioned at least along a horizontal axis (x) with a spatial resolution specific for the spring contact (i.e., circuit carrier 22) (see Fig. 1).
Regarding claim 8, Schiefelbein teaches process for using a contact force measuring device to measure a contact force of a spring contact that includes a contact pin (i.e., pin contact 12) (see Fig. 1) and spring contact arms (i.e., socket contact 11 comprising two tongues 20b) (see Fig. 1) wherein when the contact pin contacts the spring contact arms in a contact region defined between the contact arms and the spring contact arms exert the contact force onto the contact pin in the contact region (i.e., socket contact 11 comprising two tongues 20b, which are bent apart by the pin contact 12 upon closing of the plug-in connection) (see Column 6, lines 8-54), the process comprising the steps of: 

holding a measuring probe of the contact force measuring device (i.e., piezoelectric sensor 15a) (see Fig. 1) in a holding device in a predefined measuring state (i.e., enclosure 13a) (see Fig. 1), wherein the measuring probe elongates in a first direction and has a height in a second direction (see Fig. 1), which is perpendicular to the first direction (see Fig. 1), wherein the height of the measuring probe in a contact region is identical to the height of the contact pin of the spring contact (see Fig. 1), and wherein the measuring probe defines insulator elements on opposing sides of the measuring probe in the contact region of the measuring probe (i.e., electrical insulation layers 26 and tongues 20a) (see Fig. 1); 
moving the measuring probe toward the spring contact arms of the spring contact until the contact region of the measuring probe is inserted into the contact region defined between the spring contact arms of the spring contact so that the contact region of the measuring probe is contacted with the spring contact arms in the predefined measuring position (i.e., socket contact 11 comprising two tongues 20b, which are bent apart by the pin contact 12 upon closing of the plug-in connection) (see Column 6, lines 8-54); and 
measuring the contact force of the spring contact by evaluating the signals generated by the measuring probe when the contact region of the measuring probe is situated in the contact region defined between the spring contact arms of the spring contact (i.e., upon closing of a plug-in connection, the contact force is applied to the piezoelectric sensor via the contact structure, as a result of which a sensor signal is generated) (see Column 4, line 1, to Column 5, line 67).
Regarding claim 9, Schiefelbein teaches that the measuring probe is held in the predefined measuring state by the holding device along three mutually orthogonal axes (x, y, z) with a spatial resolution specific for the spring contact (i.e., enclosure 13a) (see Fig. 1).
Regarding claim 10, Schiefelbein teaches that the spring contact arms are positioned in the predefined measuring position by the positioning device along at least one horizontal axis (x) with a spatial resolution specific for the spring contact (i.e., circuit carrier 22) (see Fig. 1).
Regarding claim 11, Schiefelbein teaches that the spring contact arms are supported by a supporting device with at least one floating bearing along a horizontal axis (x) and a diagonal axis (y) with a play; and wherein a further force component along the horizontal axis (x) and/or the diagonal axis (y) realigns the spring contact arms in the floating bearing (i.e., enclosure 13b) (see Fig. 1).
Regarding claim 12, Schiefelbein teaches that the measuring probe includes a piezoelectric element that generates electrical charges under the effect of the contact force; wherein the measuring probe includes electrodes that tap the electrical charges; wherein the tapped electrically negative charges are transmitted to a signal converter via a signal electrode; and wherein a quantity of electrically negative charges tapped per unit of time is electrically amplified by the signal converter and digitized into resulting measurement signals (i.e., piezoelectric sensor 15b comprises piezoelectric crystal 24 and electrical insulation layer 26) (see Column 4, line 1, to Column 5, line 67).
Regarding claim 13, when the measuring probe is positioned in the predefined measuring position the spring contact arms rub over the insulator elements and generate electrical surface charges, which electrical surface charges are dissipated via the signal electrode with a time constant; wherein after the spring contact arms are positioned in the predefined measuring position the measurement of the contact force is started at a first time point when more than 90% of the electrical surface charges have been dissipated; and wherein at the first time point a signal strength of the measurement signals is detected as the first measurement signal (see Column 4, line 1, to Column 5, line 67). 
Regarding claim 14, Schiefelbein teaches the steps of: removing the spring contact arms out of the predefined measuring position; when the spring contact arms have been .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schiefelbein et al. (U.S. Pat. No. 10,938,165) (hereafter Schiefelbein)
Regarding claim 2, Schiefelbein teaches that each of the upper and lower insulator elements contact surfaces is configured to directly contact with a respective one of the spring 
Regarding claim 3, Schiefelbein as disclosed above does not directly or explicitly teach that each of the upper and lower insulator elements has a modulus of elasticity (elastic modulus) in the range of 350 GPa to 470 GPa. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Furthermore, wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected materials having a modulus of elasticity (elastic modulus) in a range of 350 GPa to 470 GPa as the material for the upper and lower insulator elements. 
Regarding claim 4, Schiefelbein as disclosed above does not directly or explicitly teach that each of the upper and lower insulator elements has a modulus of elasticity (elastic modulus) in the range of 350 GPa to 470 GPa. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Furthermore, wherein .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schiefelbein et al. (U.S. Pat. No. 10,938,165) (hereafter Schiefelbein) in view Endrikat (ED 40 03 552) (hereafter Endrikat, all references will be made to the English translation version of the patent). 
Regarding claim 15, Schiefelbein as disclosed above does not directly or explicitly teach determining a differential value between the first measurement signal and the second measurement signal as the effective measurement signal of the contact force. However, Endrikat teaches determining a differential value between the first measurement signal and the second measurement signal as the effective measurement signal of the contact force (i.e., the contact force fatigue can be determined by frequently inserting the measuring contact pin) (see Page 2). In view of the teaching of Endrikat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the differential value in order to estimate the remaining life of the connector device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855